20 Mich. App. 272 (1969)
174 N.W.2d 83
PEOPLE
v.
GLUMB
Docket No. 5,823.
Michigan Court of Appeals.
Decided November 26, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant on appeal.
Before: LESINSKI, C.J., and J.H. GILLIS and DANHOF, JJ.
PER CURIAM.
Defendant and a confederate, Doreen Carlisle, were convicted by a jury of larceny *273 in a building.[*] The only question on appeal is whether there was sufficient evidence to sustain the verdict.
The sole witness, an experienced security officer for Montgomery Ward, testified that she saw Doreen Carlisle pick up two boxes of Christmas lights and hand them to the defendant who put them in a large shopping bag. The witness testified further that she saw the defendant and Miss Carlisle, who carrie[BAD TEXT] the shopping bag, pass two cash registers and walk out of the store together without paying for the Christmas lights.
It is our opinion that the record contains sufficient evidence from which the jury could find the defendant's guilt established beyond a reasonable doubt. People v. Mays (1969), 19 Mich App 588; People v. Moss (1969), 16 Mich App 295.
Affirmed.
NOTES
[*]  CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).